 96DECISIONSOF NATIONAL ,LABOR RELATIONS BOARDProfessional Research,Inc., d/b/a Westside Hospitaland Service and Hospital EmployeesUnion, Local399, SEIU, AFL-CIO,PetitionerService and Hospital Employees Union,Local 399,SEIU, AFL-CIOandProfessional Research, Inc.,d/b/a Westside Hospital.Cases 31-RC-2687 and31-CB-1629May 30, 1975DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn January 30, 1975, Administrative Law JudgeAllen Sinsheimer, Jr., issued the attached Decision inthis proceeding. Thereafter, the Employer-ChargingParty filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings, andconclusionsof the Administrative Law Judge only tothe extent consistent herewith and to adopt hisrecommended Order.The unrebutted facts show that Sanchez, 1 of 18 to20 Spanish-speaking employees in the bargainingunit, is the spokesman for all of the Employer'sSpanish-speaking employees with regard to theirwork-related problems which he presents to anddiscusseswith the "boss." In January or February1974,during the early, stages of Respondent'sorganizing drive, Sanchez, along with 10 or 11 otherSpanish-speaking employees, was persuaded to signan authorization card by one of the Employer'ssupervisors under threat of discharge if he refused todo so. These cards, along with others supportingRespondent's petition for an election, were submittedto the Regional Director who rejected all of thecards, ostensibly because of the supervisory taint, butwho permitted Respondent to submit new cards.Several weeks prior to the election 1 Respondent'sstaff representative,Organizer Vallero, threatenedSanchez with deportation unless Sanchez sided with,and signed, an authorization card for, Respondent.Sanchez related the threat to his wife, whom he toldto "get ready because perhaps we are going toMexico," and to five of his Spanish-speaking cowork-ers in the kitchen. One of those coworkers, S. Garcia,further discussed the threat with two of the aforesaidfive employees, as well as with three other employeeswho are not identified in the record, and who may ormay not be among those five. These facts constitutethe basis of both the unfair labor practice charge andthe Employer's Objection 3 to the election.The Administrative Lave Judge found that thethreat of deportation, regardless of whether Sanchezwas subject to deportation, violated Section8(b)(1)(A) of the Act.2 He also found, however, thatthis same misconduct does not warrant setting asidethe election, and recommended that,Objection 3 beoverruled.The Administrative Law Judge found, in essence,and we agree, that the test to be used to determinewhether Respondent's conduct destroyed the labora-tory atmosphere necessary to the exercise of freechoice in the election is, basically, whether thatconduct was coercive and also had a tendency toaffect or interfere with the employees', actions at thepolls.We conclude, however, that the AdministrativeLaw Judge applied that test in a manner inconsistentwith applicable law.More specifically,whileweagree with his findings that Respondent's threat toSanchez was coercive and "could reasonably beanticipated" to affect his vote, we do not agree withthe substance of the Administrative Law Judge'ssubsequent findings that that conduct probably didnot affect any employee other than Sanchez because(1) there is no evidence of an illegal entry into theUnited States by any other employee, and there is asimilar absence of evidence that any other employeewas threatened with deportation, and (2) none of thefive or eight Spanish-speaking employees who wereaware of the threat were affected in their electionchoice since there is no objective evidence to indicatethat they were in fact coerced, but, if they were, theirvotes nevertheless "would not be decisive to alter theelection results." These findings constitute improperbases on which to evaluate the nature of the conductinvolved and the tendency of its effect on theelectorate's free choice.The question of whether there has been unwarrant-ed interference with free expression of choice doesnot turn on election results, or the probable electionresults.3Moreover, the impact of the threat is notnecessarily limited to Sanchez only, since experiencehas shown, as demonstrated herein, that statementsmade during an election campaign are the subject ofdiscussion, repetition, and dissemination among theelectorate.4 Furthermore, there is no legal basis forconcluding that Respondent's conduct lost its coer-1The election was conductedonMay 31,1974, in a unit of2 In the absence of exceptions thereto, we adopt thisfmdmgproforma.approximately 117 eligiblevoters. Theresults were that 58 castballots for,3Cf.SteakHouseMeat Company, Inc.,206NLRB 28(1973).and 35 against, Respondent,along with 1voidand 2 challenged ballots.4CfStandardKnitting Mills,Inc.,172 NLRB1122 (1968).218 NLRB No. 16 WESTSIDEHOSPITAL; ive tendency merely because of an absence of directevidence showing that some employees are illegalaliens,or that those employees aware of that conductwere not in fact coerced. The absence of suchevidence hardly indicates that such conduct had notendency to affect their actions at the polls.Here, the sole Spanish-speaking employee threat-ened with loss of home and job unless he supportedRespondent in its organizing drive was one of someprominence-the spokesmen for all Spanish-speak-ing employees with regard to their work-relatedproblems.Apart from whether knowledge of thethreat by Sanchez only would constitute unwarrant-ed election interference, five or eight other Spanish-speaking employees were aware of it and of themessage that harsh threat was meant to convey:unlessSpanish-speaking employees supported Re-spondent, they not only risked thelossof theirspokesman, but they also could have been markedfor similar reprisals with which they may or may nothave been able to cope. Thismessage,we conclude,clearlywas coercive and did have a tendency torestrainthe exercise of free choice in the election.Accordingly, we shall sustain Objection 3, set asidethe election, and direct a new election.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Service andHospital Employees Union, Local 399, SEIU1 AFL-CIO, its officers, agents, and representatives, shouldtake the action set forth in the said recommendedOrder.IT IS FURTHER ORDERED that the election conductedon May 31, 1974, among the Employer's employeesbe, and it hereby is, set aside, and that Case 31-RC-2687 be, and it hereby is, severed and remanded tothe Regional Director for Region 31 for the purposeof conducting a new election at such time as hedeems that circumstances permit the free choice of abargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]5 I a view of our disposition of this proceeding,we find it unnecessary toresolve the Employer's Objection 2 to the election.DECISIONSTATEMENT OF THE CASE97ALLENSINSHEIMER,JR.,Administrative Law Judge: Theabove proceeding was heard in Los Angeles, California, onOctober 29 and 30, 1974. On May 31, 1974, pursuant to aStipulation for Certification Upon Consent Election, anelection was conducted in the above representation matterwhich was won by the Union.' Thereafter, timely objec-tions to conduct affecting the results of the election werefiled. On August 2, 1974, the Regional Director issued andserved a Report on Objections and subsequently, onSeptember 19, a Supplemental Report on Objections, towhich the Employer filed timely exceptions. On October23, 1974, the Board issued an order directing hearing onObjection 3 which was, and is, also the subject of the unfairlabor practices alleged herein in Case 31-CB-1629. TheBoard further ordered that the hearing on said Objection,,may be consolidated with any hearing in Case 31-CB-1629." It also stated that, with respect to the Employer'sexceptions to the Regional Director's recommendationsthat Objection 2 be overruled,itwas reservingjudgment asto the merits of said Objection 22 pending the outcome ofthe hearing which the Board had directed.On August 27, 1974, the complaint3 in Case 31-CB-1629was issued. On October 25, 1974, pursuant to the Board'sorder,suprci,an order consolidating cases and notice ofhearing was issued by the Regional Director for Region 31.The issues are: (1) Did the Union threaten an employeewith deportation, in violation of Section 8(bxlxa)? (2) Ifso, did it engage in conduct which shouldresult in settingaside the aforesaidelection?Upon the entire record,includingmy observation of thewitnesses,and after due consideration of the briefs of theGeneral Counsel, the Petitioner-Charging Party and theRespondent-Employer, I make the following findings andconclusions:I.THE BUSINESS OF THE EMPLOYER-CHARGING PARTYProfessionalResearch, Inc. d/b/a Westside Hospital,herein called the Employer, a California corporation, has afacility in Los Angeles, California, where, at all timesmaterial it has been engaged in the operation of an acutemedical proprietary hospital. During the past calendar orfiscal year,the Employer received gross revenues in excessof $250,000 and purchased goods valued in excess of$5,000 from firms located in California which in turn hadpurchased said goods in substantially the same formdirectly from outside the State of California. I find theEmployeris,and at all times material has been, anemployer engaged in commerce within the meaning of theAct.1A tally ofballots showsthat, of approximately 117 eligiblevoters, 96ballots were cast, of which 1 was void;58 were castfor the Petitioner, 35against the Petitioner, and 2 were challenged.2This objection,according to the Board, "charges essentially that thePetitioner unlawfully influenced the results of the electionof May 31, 1974,by compensating election observers who were eligible voters in a sum whichwas disproportionateto the employees'normal wage rate:'3Based on a chargefiled July 29,1974. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDService and Hospital Employees Union, Local 399,Service Employees International Union, AFL-CIO, hereincalled theUnion, is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAbout January or February 1974,_ Respondent com-menced an organizing campaign among the Employer'semployees. Adam Small, organizer for Respondent, was incharge of the campaign. Small testified he submitted some42 authorization cards from employees of the Employer tothe Region, together with an election petition on February8.However, these cards were found unacceptable appar-ently because a supervisor of the Respondent had assistedin obtaining- the cards including the card of one, LouisSanchez. The Regional Director then allowed Respondent5 or' 6 days within which to submit new authorization cardsor face dismissal of its petition. In order to accomplish this,Respondent assigned additional organizers to assist Small.One of these was Ernest Vallero, assigned to the campaignin April, both because he was experienced and could speakSpanish.Louis Sanchez is employed by the Employer in thekitchen as a cook's helper and has been employed in thatand other capacities for 5 years. He is originally fromMexico and speaks Spanish almost exclusively.4 Sanchezwas one of the more senior Spanish-speaking employees inthe kitchen at the Employer and at tunes when fellowSpanish-speaking employees have come to him with work-related problems he has acted as spokesman for theseemployees and proceeded to take up and present theseproblems to the "boss." According to Sanchez, there areabout 10 to 11 Spanish-speaking employees working in thekitchen and about 18 to 20 Spanish-speaking employeesthroughout the hospital and bargaining unit.Evidently the Union did obtain sufficient cards withinthe time allowed by the Regional Director and accordingto Small they then had obtained and submitted either 58 or62 cards. Small also testified that among the first group ofrejected cards there were 10 or 12 signed by Spanish-speaking persons and possibly 1 or 2 more among thesecond group of cards.About 2 weeks before the election on May 31, VallerovisitedSanchez at Sanchez' apartment house. Sancheztestified thatVallero was waiting outside his apartmenthouse about 8 p.m., that Vallero introduced himself toSanchez as a representative of the Respondent Union andstated he wanted to talk to Sanchez about the Union.Sanchez testified that he initially told Vallero he did notwant to discuss the Union, that Vallero insisted andSanchez then agreed to talk to him. He did not take Valleroto his apartment but to that of his brother, David Sanchez,in the same building. David was not present when Valleroand Louis Sanchez arrived. Two other persons, GregorioMarron and Jesus Velasquez, David's roommates, allowedVallero and Louis Sanchez into the apartment. Velasquezwas in the kitchen and Marron was in the dining room,where Sanchez and Vallero talked. Marron accordingly,heard part of the conversation, although a television setwas in operation.According to Sanchez, Vallero told him that a black manfrom the Union (apparently Adam Small) was "very angrywith" him. Sanchez was asked if Vallero said the blackman would do anything to him and responded: "A. Hesaid to me that the black man was far more angry with me,because he knew that I was one of the ones who did notwant the union."-Sanchez also testified that in the conversation Valleroalso said, "In case you don't side with us, there are manyproblems that are going to come to you because theemployees of the hospital who prefer-the union and thoseof the union are angry with you and they are going to getthe police and the immigration after you so that they willput you out of the country." Sanchez further testified thatVallero told him he could help him with his problems and:A.That he said to me that if I went in favor of theunion that he would protect me against anything thathappened to me.Sanchez further testified:Q.What else did he say?A.He said, "Don't do it for yourself. Do it for yourfamily." He then said to me, "I want you to be with meso that then I can go and tell my friends and the peopleat the hospital that you are with me, that you are myfriend and I want you tosign thispaper for me." Hesaid, "I want to take proofs to my friend so they believethat you are not against theunion."Q.What did he present to you?A.He gave me, he drew out a paper so I could signit. I said, "I can't, because I have to talk to my friendsfirst."Q.What happened next?A.He then said, "Well, perhaps you will changeyour mind tomorrow and I will leave you a paper. I willleave you a card." He left me another card.He insistedthat I sign the paper.Gregorio Marron testified that, although the TV was on,when he saw Vallero and Sanchezwere talking,he paid.more attention to the conversation. Marron testified theybegan talking about the Union, that Vallero said, "Don'tbe a fool . . . ." Marron further testified:Q.Can you repeat to me what Mr. Vallero said toMr. Sanchezconcerning immigration?A.Yes, that if he [Sanchez] didn't side with him[Vallero], if he didn't go in the Union thathe was goingto have problems with immigration ... .Marron added that Vallero was speaking in a very loudmanner.Sanchez testified that following the meeting with Vallerohe "told the Spanish-speaking employees who wereworking there that a man from the Union had gone tothreatenme with having the police and the immigrationafterme." Evidently,Sanchez wasreferring to persons whoworked in the kitchen and he mentioned seven persons byname.Subsequently, after being referred to an affidavit in4He testified through an interpreter as did several of the witnesses. WESTSIDE HOSPITAL99which he listed only three persons by name whom he toldthe next day, Sanchez testified he could recall specificallytellingfiveof the sevennamedpersons, either the next dayor thereafter, of the threat.Vallero did not testify. Testimony was adduced to theeffect that he had left in July, after the objections had beenfiled and, although aware that he would be needed as awitness, had gone to Seattle on a family emergency, andthat the Union had endeavored to locate him, but couldnot do so. Small testified Vallero never told him thatVallero had threatened an employee with deportation.Small also testified he was not angry with Sanchez, that thereports the Union had were that Sanchez favored theUnion, and that (he) Small was the only black maleemployee of the Umon participating in the organizationaldrive.The Union accordingly argues that it is highlyunlikely that Vallero would inform Sanchez that a blackmale employee of the Union was angry with him becauseSanchez did not favor the Umon. The Union also raisesother questions as to whether Sanchez paid full rent for theapartment he lived in. There was testimony that Sanchezdid some work for his apartment as did others, and that thebuilding was owned by one, Jerry Flannigan, a supervisorof the Employer .5The Union also points out that although on directexamination Sanchez testified that he had subsequent tothe alleged conversation with Vallero informed sevenSpanish surname employees in the kitchen of the threatthat in an affidavit he referred only to three persons byname. As stated above, in subsequent testimony Sanchezspecifically named five people, and I find that Sanchez didtell five persons in the kitchen of the threat made to him.The Union further asserts that Marron did not havesufficient recollection of the conversation, that his testimo-ny was at variance with Sanchez' in testifying that Vallerosaid if Sanchez didn't side with him on the Union Sanchezwas going to have trouble with the immigration authorities,while Sanchez testified that Vallero said that it wasemployees of the Employer and a black male employee ofthe Union who would have him deported. The Union alsocontends that Marron's watching television also affectedhis testimony so that it should be discredited.The purported variation in testimony between Sanchezand Marron as to who would have him deported insofar asthere may be any variation appears to be that one personstated his understanding one way and the other in aslightly different way. However, the meaning is clear andessentially the same to the listener - the Union through itsrepresentativewas threatening deportation. The threatemanated from a union representative With the implicationthat the Union would make certain things known with theresult that Sanchez would be deported. I do not considerthis difference in testimony to be significant.Finally, in evaluating the testimony after considering theUnion's contentions, I find that Sanchez testified consist-ently and credibly on both direct and cross-examination,that he appeared to be a careful, conscientious witness and5The Umon also objected to my sustaining of an objection to a questionto Sanchez about whether he had informed the Employer as to whether hehad immigration papers. The objection was sustained on the basis that anythat on the matter of the threat of deportation he wascorroborated by Marron: Further, as noted, there is notestimony to the contrary. I accordingly credit Sanchez'testimony that he was threatened with deportation by anadmitted union representative for which the Union isresponsible. I find that the Union, by such threats,regardless of whether Sanchez was or was not subject=todeportation violated Section 8(b)(1)(A) of the Act.IV. THEOBJECTIONSTO THE ELECTIONIhave found that the Respondent Union violatedSection 8(bx1)(A) of the Act by its threat to LouisSanchez, a Spanish-speaking employee, that the Unionwould seek to have him deported. The question is whethersuch threat to one employee is sufficient to warrant settingaside the election. I have also found above that Sanchezreported this threat to some five other employees in the'kitchen.Also as set forth, the total number of Spanish-speaking employees in the kitchen appears to have beenabout 10 or 11 and in the entire hospital some 18 to 20Spanish-speaking employees. Sanchez testified that thepersons in the kitchen to whom he talked did not tell himthat any of them had been threatened and that he knew ofno such threat to anyone else. Further there is no evidencethat such a threat was made to any other employee,Spanish or otherwise. There is no evidence of any nature astowhether any other employee might be subject todeportation in any case. There is some evidence,supra,thatSanchez was contacted on occasion by certain employeesin the kitchen about complaints as to working conditions,etc.,and that he took these matters up with the "boss."One employee, Salvador Garcia, after being told bySanchez of the threat, in essence told Sanchez not to worrybecause he had his papers and would help. Garcia said hespoke to Guillermo Aguilar 6 and approximately threeother persons concerning this conversation with Sanchez.One employee, Socorro Leon, testified that she had been apracticalnurse at the hospital during the preelectionperiod, that she had been visited by two union representa-tives, one of whom spoke Spanish, who were friendly to herand did not threaten her with deportation. Leon has beenin the country for some 10 years and speaks English wellenough to testify without an interpreter. Leon apparentlyindicated to the union representatives that she was friendlyto the Union.Ihave found,supra,that Sanchez related the threat ofdeportation to five persons who worked in the kitchen.Garcia testified,supra,he so informed by name one ofthese same five and three other persons who may or maynot have been among the five. There is no evidence of anyother person being subject to such threats. There is noevidence of any kind appertaining to any illegal entry intothe U.S.A. on the part of other persons in the umt. As setforth, one of the persons to whom Sanchez spoke, Garcia,specifically said he had papers and offered to help. Theelection as stated involved' 117 eligible voters, of whom 96cast ballots with 1 void, 5,8 for the Union, 35, against theeffect on credibility such might have would not be sufficient to warrantentering into such an area.6Aguilar was also one of the persons whom Sanchez informed of thethreat by Vallero. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, and 2 challenges. There were 18 to 20 Spanish-speaking employees in all, of whom 10 or 11 worked in thekitchen. Besides Sanchez five were specifically named ashaving been informed of, the threat by Sanchez withpossibly three of the same persons or possibly three othersso informed by Garcia. There is no evidence of anyone elsebeing so threatened nor of being possibly subject todeportation.As stated, Sanchez on occasion took upmatterswith the "boss" on behalf of fellow employees inthe kitchen as were the employees he informed of thethreat.Under these circumstances should the election beset aside?ConclusionsWhile the Board has indicated numbers alone may notbe determinative,10 can they be completely ignored?However, without regard to specific numbers, can it be saidthat the improper conduct would have probably coercedemployees other than Sanchez? As indicated,supra,Idonot consider that such a finding should be made herein.Based on analysis of all the foregoing and the standards setforth, in my judgment on this record; the conduct ofVallero toward Sanchez does not warrant setting aside theelection. I shall accordingly recommend that Objection 3be overruled.IV,THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCECertainly Vallero's conduct cannot be countenanced.However, can it be said to have, under all the circum-stances, soaffected the election and the Board's requisitesfor afair electionthat theresultsthereof should not beallowed to stand?Was the conduct such that it could be said to be of suchnature and sopervasive as to raise doubt about the electionresults. Is it reasonableto infer that employees other thanSanchezwerecoerced into supporting the Union oralternatelydeemed it necessary to do so to protectSanchez?Admittedly no precise or absolute answer can be given tosuch questions.The test to apply (apparently where unionconduct is involved) according to the Board inGreatAtlantic and Pacific Tea Company, Inc.,177 NLRB 942(1969), is "Conduct upon which an electionis set asidemustbe found to have affected the outcome of the election,i.e., likelyto coerceprospective voters to cast their ballot ina particularmanner."The Board thereupon quoted withapproval fromN.L.R.B. v. Zelrich Company,344 F.2d 1011(C.A. 5, 1965), as follows:For conduct to warrantsetting asidean election notonly must that conduct be coercive, but it must be sorelated tothe election as tohave hada probableeffectupon the employees'actions atthe polls.7 [Emphasissupplied.]From the facts set forth above, it could reasonably beanticipated that Sanchez' vote would be affected. Butcould it reasonably be anticipated that other votes wouldprobablybe so affected. I question suchprobableeffect.Further, even if so, there is the question in any case of howmany votes might be affected. Certainly even the five orpossibly eight votes of the employees directly advisedthereof8 would not be decisive in any event as a change ofat leastI I votes 9 plus challenges would be required to alterthe election results.7To same effect,N L R B. v. Golden Age Beverage Company,415 F 2d 26(CA. 5, 1969); The court indicated in fn 5 of said decision that it deemed itimmatenal that the incidents involved rank-and-file employees rather thanunion representatives The Board appears to apply a different standard toconduct of employees who are not union representatives, namely, "whetherthe character of the conduct was so aggravated as to create a generalatmosphere of fear and reprisal rendering a free expression of choice ofrepresentatives impossible."Steak House Meat Company, Inc,206 NLRB28 (1973),Central Photocolor Co, Incorporated195 NLRB 839 (1972).8There does not appear to beanyobjective evidence to indicate thatThe activities of Respondent, set forth in section IIIabove, occurring in connection with the operations of theEmployer described in section I, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in, andisengaging in, certain unfair labor practices, it will berecommended that it be required to cease and desisttherefrom and take certain affirmative action necessary toeffectuate the policies of the Act. Upon the basis of theforegoing findings and conclusions and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.The Charging Party-Employer is engaged in activi-ties affecting commerce within the meaning of the Act.2.The Union is a labor organization within themeaning of the Act.3.As found above, the Respondent has violatedSection 8(b)(1)(A) of the Act by threatening an employeewith deportation if he did not support the Union.4.The unfair labor practice affects commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact,, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"Respondent,Service and Hospital Employees Union,Local 399,SEIU,AFL-CIO,Los Angeles,California, 'itsofficers,agents, and representatives, shall:1.Cease and desist from:these persons were in fact coerced nor do I consider that such should beinferred from the record herein9There were at most 10 or 11 in the kitchen10 SeeSteak HouseandPhotocolor, supra11 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusionsand Order,' and all objections thereto shall bedeemed waived for all purposes WESTSIDE HOSPITAL(a)Restraining or coercing employees of ProfessionalResearch, Inc., d/b/a Westside Hospital by threateningemployees with deportation if they do not support theUnion.(b) In any like or related manner restraining or coercingthe employees of said employer in the exercise of rightsguaranteed in Section 7 of the Act, as amended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its business office, meeting halls, and all otherplaces where notices to members are customarily posted,copiesof the attached notice marked "Appendix." 12Copies of said notice on forms provided by the RegionalDirector forRegion 31, after being duly signed byRespondent's representative shall be posted by the Re-spondent immediately upon receipt thereof and be main-tainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers and employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b)Mail to the Regional Director for Region 31 signedcopies of said notices for posting by the aforesaid employerifwilling,inplaceswhere notices to employees arecustomarily posted. Copies of said notice, to be providedby the Regional Director for Region 31, after being dulysigned by the Respondent Union's official representative,shall be forthwith returned to the Regional Director.101(c)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.As set forth above, it is hereby recommended that theObjection 3 to the election be overruled.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrainor coerceemployees ofProfessional Research Inc., d/b/aWestside Hospital,by threatening them with deportation if they do notsupport the Union.WE WILL NOT in any like or relatedmanner restrainor coerce the employees of said employer in theexerciseof their rights guaranteed in Section 7 of theAct.SERVICE AND HOSPITALEMPLOYEESUNION, LOCAL399, SEIU, AFL-CIO